Case 3!20-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 1 of 30

 

 

 

Gi vel le veR Steer

Fi
r
o

 

- Dec 68 2020
Case: tumber: 3 20- Oy-248 _
CLERK U.S. DISTRICT COURT

“ ne WEST: BIST; OF} PENNSYLVANIA ———~

 

 

TERENCE. eeaweey , plenehfe

Y Pn . |
, S. Felix. in hts LG ciel capaci sci os Coptain, ben a.
we Vieki Moser, iM 7 haat i ae Mee

 

 

 

 

 

 

 

 

 

 

ee po Cavill vil Cs meplatnct (29 USC § 133 1) oe
Chil Aes No. 3: Q0- -Ev- AYB. |

 

Eucles20 2 Gul Coveplaiut 2No Exhibits P92. - 30. + Eh bits C - +).
° Weten emo Declarahon +o Procooo iu Forma Pauperis + Exh be ye |
Author ization fp. coffe ef Debit of inmecte. account a

 

 

&) Copy of Summons fer. each pefeno ant ; ee
+() Form USM-285 for Ui ¢, Marshall Sarwee Upon. udefeurants; ne

. Metion to Aopoint. Cownse( _ a
a Prisoner Declare bonus 7 v Support of G wt Co wep laine

 

 

 

_& E a ' Peise nor Declaro Hons “ of Civil Complanit

 

 

 

 

 

. Be + & fae [oe

 
Case 3:20 cv-00248-CRE Document 1-2 Filed 12/08/20 . Page 2 of 30

4
4

nn EN THE UNTTED STATES DESTRICT GoURTFOR
Oe THE WESTERN DESTRICT OF PENNSYLVANTA
_ és EN :E CRMC laccnbife wee

et en nee ‘

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i  Gvil Complaint (eu use 133) _
_. —f Fal Xx, IN his. official capoety as “Coph f Civil Rrotionh No... 3: 9: dO- -ay- a
of: FL Loretto; Vieki Moser, in hur. Fheial ee
Copreity ag Wecven of FCL Lecette.. ft _ _
oe : Civil Con plaint Coe use giz) ee
- : A. TURES DECTIGN BNO VENUE

 

 

1) Wists 6 civilactin avthoriaeo by the purisatetoi PtovideO UMOeT
28 1.8.¢. § 133) ano 6 /343 3 Co)(3), Gs the claims herein ace fer cabeess

tho deprived on ,UNdEr egler ef faderal law, of rights Secure by the
Constihcbow of the Unitro Stotus. | |

 

 

Plaiunff s0nks declaratory alae
pursuant h 28 US. Peroy_ ano §aroz. Plaintiffs claims for vwjunctve

Calisf aro aucthorizeo by 20 USC. 62283, Ind £2264 ano Rule 65 of the Fadlerel _
_ Rules of Givi Precemurn.

 

Z. ) The Mire STATES DESTRECT COURT FOR THE WESTERN DESTRECT OF PENNSYCUANTA,

 

Pann Troff é Bui loins {319 Was hitus-ton St, Suite 20% , Tehns town, PA ISJol
(8 an appre priate venue unoer 28 US $1391 CDC) because the events
giving rise to this claim ate OCeUrT INS, at FOE Lecatte which ts in His

ps -26F 20
Case 3:20-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 3 of 30

 

 

Cee ts Distrret,

 

IL. tant
a) P laine Teeance Craw (ay, /S NO. Wis et all Pcs memtoen hererw a Prisoner

in the qushen of the Fees al Ber of Prisons C Cher and Con fN2d iN

 

14 y As & pralimineses matter, the Plain fF respectfilly asks the Court fo Comsiaer
this prose p padi g-theealy, See Eriekson v. Parnis 651. U.S: 69,94 Loon).

 

 

 

 

 

i

6) Defendant 6. Falix™ i$ a Coreachowa Officer In ECL Locate we, etal bras

Mentone a this complaint halo the rok of Captain, Executive Shef€ No Was
_ASSISNLO he ECE Lorete;

 

 

 

 

 

__b). Defendant, Vick Moser is the Warota of FCL Lert She is legally, Yespensible -
fe the apes of FC CecgtHte and for. -the Welfare of all rnvmotes an thot BISON.

% eel Lec at is § ula in “hsthe offi cia Copoesty . df all bres casi bustt thin.
complaint cock defanclant acts under the dolor of Ladera low, Avo me fecal
_Lmpleys2s of the BOP.

 

rr tol Felix refuses t previne his fill ame to the Plain Kft

 

 

RED OF 3s
Case 3:20-cv-00248-CRE Document\1-2 Filed 12/08/20 ‘Page 4 of 30

 

150-0 ing

 

as FeL Locectte is current Ely im. the miost fit its. $2.cono cutbreak oe Covel]
 QIMONS, both tof and inmates. cu pon inforemahon CMO belief, thereore.

ectsan people, 2 2 pprax: He of | which ara. inmectes as of | i2lees,
ee Covrd: 1G Cases, Fedarel Burxau. of Prisons, available ot htHps :// www. fms.
corowavirus if Che infecteo. anh as clembas Plank weites His Compl a laiwh)

 

The Canter be Disease Coukol Cos ne) ha hasi is
which ace inefono.Ls te MINI 2 the. Decth toll ano Spleco of the virus, The _
US. Corgees puss.ao the, ovenaVirus fig, Ralief, and Econswiie Security Het,

 

U2d Nocbonwing Dicectives

CCARES RCT. ‘\ which authorizes AN ditacts the froma, General, mothe BoP

 

autherizen fs Place a. Pcisonar in. hore confinement. ” uno} 16 USC. $3624 (2),
_ See CARES ACT, Pub. lL, Ne. b> /3b, &, Sr2cia(BC2), 734 Stet 26/, 5/6.
(Mar. 22, ane),

hb “lesgthan the maxirmumanmount of tue for-whiek the Direct [of the BoP] 's a

 

 

The Warden, A . licks Moser ue catiger onical ly 1 cafeses ‘t use the Powis of the CARES
ACT ano obey the directive of Cangeess mandate mo instruchon of the Ftforwey
Gs enseral to rapuce the ix mec /peis Nat. r. population of 3 Fcr Loretto MiNi mizg

_ tha Spraco of CovEd-19_ within the prison Amongst prisonscs, ste ft ano the

 

 

SUL UND INS communtiy. At best, the Warnes has Ona pitactes Stof€at FCL__
—Lovette to approve prisoners who ira alceeny Within 276 vous of the
Kesipental Racautry, Cantor C OVA He fury houce. pate, while oi TErIMINUHNG,

 

against the Pah on other is peisenus with uno ying heetth risks

 

 

 

 

“pet oboe
Case 3:20:cv-00248-CRE Document 1-2 Filed 12/08/20 Page 5 of 30

a
i
i

:

 

Cas pe fnew by. she 0) Why ce at the est risk of Nav its Severe Complicatoes
tes Mm aN “infect of tie COVED -(4 Vitus. This act of DISC MINGAON _
erectus an un sete living CEN I Row for poiseners cf ECE Locetty 8no, fos cther

with othec facts miszo herein, erate AN. F/U21 ANG UNUSWO PUNIChmeNt,
iN, viele ton of ths. Eisth Prewanrmenct of the WL. Ce ustitcten,

4). _Frigenars heneso iM Gansval Peps le ton ove wo? previase with ant bao-
_ beeral s SOA. bh halo. covabat the sp read of Covrd- 19, Frisonsre heusen tothe
__ Srzeral Housing Units Cb He),. such aS the Plain bff. ne Mot pre Video wit
adequate Sep femal facia Basse human Aygisne ,§ av te conuply with the COCs

direc tve te /mphmew? INCAS £4) havo washing tino Aygiewe fo combat agamst

oe tes Spreao re @ VOM. int the lS, Pees ano The etarall Con: Frisewars. a

 

as the pial vtbachals ‘sotp,atel, which: “yg -avlebleen on Coramissnny Pe prisoner s
i Geucrol Pipe lahenl. Miss ASG mew rule ertated, and nuphmontea , with Phe
prler-appreva, of The Wero2an Ys ek’ fieter (he ‘beroens wp. 4y uy See Fe/ise Me Cyphne)

as £arly as Mice j 72020, Thy Sore which is pre Waeo £ Leitec fe Owe

 

 

(VAL oz 9 Ein ‘ini-onte cheapo Pate week, and fhrre tne Poos, pe. week , p ae
PLASM LIE 0 hi ‘pods 2te smaller. Me co Mate” OM fe & S08 Poa, LOM2 Wilk he US
hb wash cle thes. Vis LS INS uphe crea? te Was: 4 yer besos. Af fan suse

hathrow usage, pue hints AMS pofentolly Contam iuatece & vor fae CC, (IMO

 

mash ii ones deg 26 ONE A DBY jw the shawn, A Basre AUMAN MLEO. »

 

. 14) Plein fer and (Dittsebtias Sha Ji Hi are wat previote with Kgs prite (Ve |
maskS « 1 aim PPE was Ls3UaD a.mask i Za Ly p2020 Whih jn The

 

 

 

PES of 30
Case 3}20-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 6 of 30

4
i

gus eneral / populebiae aud was alate i ine Chae SAE ‘ew Aagusf2s zeee ano fs
raver boon re -fstusa a mask. & ven f the SLE. vionld have been Lire hea co
by thé. Crp tain, aud the. Waren hs SSSUE mosh, tL weule be te ply ae

 

 

_veilen hth. mesh whieh. TAG UTES ath (La washing. Of eovrs 6 TIE SENT

_ _ Paclice Bbh s SiMe PLES OMS. Ah phe. SHU fens Dave. AM eushsonp. fo__ ge

wash Ppeir fens Or Main fasey baste Bane Os p GLEN Ae. | . __

 

4

| tf He Pain SP Cs fonsie Lh. the. S Hel, which 1s Wet ep exippae with F0Y ,
ee semeg ee, panie. button efeysP ‘romn Lo n0nL, s POF. fe a meal en? Sen.
Bia. *s. LSE CL wally dangers. ame b unsafe J iVEN. Phat the (HA cells are el |

LA Diseiphnarg Sus é ' Hom jnsispoatve Se 5) Sow GB Wits whith is algo behitia
anther Acheo oeor. The On. My, pnsthed. a prunwenr HeLa varlable ALY he
oe ob Cail. mooie. Gass is fase ws The. ateny Lan eres ealeg rs fo vrohwtle Arch arf
Serarm foc Aslp oat Ths elle LIOeS. iwhvok Ave le chee hea v vy sreeloors « Lf
Ape Dis if ar AKU PIES UN E> jn Phe SH ‘Meypbens fe be tae a cell b Sy, themsehies, .

as “Ss Tegulieds whet /S hates for G Guinan DME Jake, MO His GMLINC a/

 

 

 

 

 

_ Senergantes which isnhhs them 7 rote. flack vel, hickiiig tuo Lerenruing
for hal lrteo ensug h 50 the Soff cam hit Chis, weg y aon th fiall,

beb VI Avo stecloows: jeg CON easil OLE Lihtho hoen Wh I00 a. wer,

hare pug fens. Even ae She. Ale ALP Aas @ Cl Vey AHhet cee mics
be physically rbh to Lreve We. MASS We pmeuste of emery V Uipult a pp _

Gate. he Hh He beter. ler, phos. Gs for Aap pal {n Theat Shat « SolLontsf COMB

mearcal whteb 1s. Locatin 27 hast, Up theft His At of sPoIrL, Miptat, 600 Le
VAL OS or mare AWAY AMO also bebo Awe METR /ockeg S Leol dowre-L The .
hfLat PLL ere COM NE hop ove A fgg. vs rush tea meores

 

 

 

 

 

py & F830
Case 3:20-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 7 of 30

tl
t

 

Mery ened becauuce. FCL Covet: 7s Nipuels nade prov other CULMS. Me,
Yat enecsth ints ip Lecntea (ME DE. She several AO/ACENT. be wilo/ng et » So,
meni caf, Zypteall, zak kes: at hast 40 MIMETES. Zz prrive Ly walkens A
the SHU, The Daineb ff aBreiebele 2h Anovuts Hs BeCouse ¢N er abou
eb. Lb, 2626, he PESS2O CT I the Shower and fell, Ve cle fad
kick aud s Ler ec ju 4 Get Lhe a then fins of PELL. thin i took abtuL.

/o minutes her mepiva! te Cart Nkn Mireafler HP WAS BIS COVLE LO Che
the Maih fh Ca uthy.£ bleve sus 3 Ctucee) Lovely were ala low |

(81) COD). Cos why Wee GOVE | a glcose supphuent, whieh teeyperarcl,

re VANS LM, Ae SOS8ry, ak. ens Shi. wax meri. BS GMCose was fe we ae. ee

 

 

 

 

 

(60) again, whiek 4ewoe then, (G2 Ved. ane War Sb plane taT« Thv- LS ehh

 

ong exemple. bat cf a L ptheWer ~ fos &SELZ Ry OT Me ar7a Pfe.ck, on
_ fem. yet « or tse? 2b be fo breathe Cs2lf-prubulate| nue te info cay
£ 2b, Cb vzov g, LLA7h fs certaiug, Duara iene Cre Bhar the pte sit t
A COND, Dens whieh. exe 2 i Lhe SH #wo the Duncanh ste B4 ok
tM THE Nerrh Ai Pe Mj My. of Lhe é PEL Te Meroe SS AANO CLL ee { AOWCTE

 

 

thar Shire fre 2 Mo huh eee pane sychinn Lh FY hckea cellar tPLlorathe.
The Plainbfe bas. Glee wetfeo Phe. Mleresee 4g Lille bats. a BGP-g” GOON |

Wy hs lee, |

 

}

| 2) Wd bhatt Wheaee Hes Copal as bho Ga /, 2020) _

 

 

Comp htule Liwnen NO prohibit the @ Dos ses. OM A ain [ors SCALIMS, of.
ANY ANO AL p ubhcahoMs bs, PIAS YS in Lhe. SHH, Vhis hte lies.
Ae Epa td hibsbisw of, ‘purchesy t ar esse 1S 1) MG. a TADIO Leave. Phe PLUS NEES

OW pepert whh iv Lhe SH. Mosel he Capote athnupts Le

 

 

 

 

: | | r r
- - pg” OF 3

 
Case 3:20-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 8 of 30

'
é
f
f

oe _ frauute katy ceo conn. UN. his Soe raf /Aosing Rubs One 1 Yh sa hahaas “Ahet
ee PINSON EE, Sach. as Cra whey, Mei, OBLAWL ‘Cosmabe Pemes. eng h oe
ce ME RAPISS RCH y yi see CX, A WG J ‘Mmekuces), PG% Net2. 10). this poze pt
Neue SOK: he wees h he hte emo bees , See Fe B toe 40 Conant acy).

 

Hed on priseMees.§ ore MO ee Pte. hho foo. bu sy: iMgt ALAR D, ubmustrh oe
a for werent, appre val tran Lhe. G ‘votes ne, wet Me Ou CAM Lxpress/y verbal.
- tlk all SH prtss CMLL hat » We CAM Lb uy FAVES or Letter itn, Sha. re
ee — aleo LM. altect. Centra vewonce Pe Cer tent Bor Policy whick eaprestla

authorizes. She., Pesse£ S10. LINO purchase of | publi Cavin ANO. ROADS O
| while farssse He Ase S3 Hf Khe Maroen a ASUEO A weteeefAn Zeros ee
__. _ fewel Supple man? ther, Ns hp. thE 5 Vets. énirk e7 “atl Charnes * BOF
a fe alrcy whick weralo auTherge Shis anhreors and uMautherizes 2. 6Tine
ae 4g, the C pot i Ano oe Mppn2n. hes, Abhin. acon se che ally ye nt
_ialaBen of. BOPP Z Ve4 AMO 8 Wa (othen aL, plates vic hs wud The
Ce Mg th itabate Sua OX q Ne Adsguate Soap _

 

 

 

- PD) Ninh aud other, Britewers. i Ae S. Hl Piz. A haa He Mhetr cele
_ per 24 brs JObS., aNO wok pre via2a AMY exere/te fue whofvorver.
Va lain bihl aud. Shur picsonacs tt Lhe S AU have oA Teceived AW: motive,
mate mewarena: uMs, OL: recess whahso ever PLOT, Dud LMS
Chis change whick oe Levees 2 Wer$. prion in The (Hee
hberty jhrests ph be placeo sw xafiee Whene actos b 55 taf fee
q punifue fle of, The poles Leo 1 anil auThertze 44 Lhe Warne NO
mpm ae bey Che G, boda.

 

 

2 § of Be

 
Case 3:20-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 9 of 30 *

14) Prisoners such as the Pla in bee ww The SHU OF2. Mer pewrn (Tex a OOS He

fe Ahi [aul Lbrare EVER » Plain bff AAS TROL VAD PRRO NOTES «

 

|
{

 

/ 5) FCL Loreth Sons wor ave eacush SORE A pegperly csolate anid.

GVucer tae bois Suspechea or, con frenen. (ute C4Kee pos OM ELS. av . -
G_ynd er which CS OP /FEV ke) by he COC. Gaon forme hewt aa
b elif, pots ONETS. whe are fuspe se hcas of. bers ore Ofke9_ ATR. Berar

hoisted LOL the VisrBars Teron, anos tLe eyasees on ia. Sloors, Zn

a add Por, precedes whe are Qurrarctiso 1M the North Five Won tas

ote. roubiely placa. iM the SHU afte. conan. tte eon Faer | wih. eee

othew pees i Iy inf. Fao pri toners ele, prpilattior Shaulo Damenititely Teoticie
r '

 

 

os) dh Mawhfl Za Tarik CL «awk, ares placecs aw She: eM an fag AST _
faa Lg ht, On Sot Y 2620, Ail

MOE. Bg Gg. abil was CONC Meipen. awa Ga why, TROL CER Weroe yt Report

 

Zero, uNoLr SZS es tig a ten ; fr

ow Gl /o [ee C6 Ze hAgs LMG him with assault On Set. 13,2020, mate Timate
barge (LOE - CBE, the ollegs jin vichm, Wes Loans furrtea ul ef Me preren
_ +p He Resiaental Drug. Aoaich in. Progcam (REAP), L Ou Sept l§, 26re the
Lain Aft re race vee @ “re-write ‘with ine substan haf AAMGL S « Durrufker,
in ALL Yaaro, Ahi » Mah fl WES 7 fauna 0 Gisilfp fastault, AM SANCTIENLE .
Las suaccthies LMELLO « (2D ays Lets of $b00 CONoucT 7TME Ob) Mags. al
of WS fons. é Lommiss HS powbeges, too /¥) Obys of. Lirciphruncg Ses LUCLG. Sfty.
Aye (wh which WAS SUSPENDED ~penoiids clear ” cawouck or SIA CE. DiMTAs J,

Ae Li ab PE wa WS. MEVER2 sere hittee fr aN4 Lis: ciyphnary Seg Lp cegaten,y

 

  

 

. : LG. : S of 30
Case 3/20-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 10 of 30

 

fet ba he. ban feowwn bt Pencetel athe. SS. Abie “nD nha abe We. St SZ)

 

ae LIMO. Gpfeire ms Mbenete. ConasDonts, 74 whut Te CES ViAeg AMY MOFT EL r3-¢

Te. why» Nhe. Nei b fh, GS. fthe wei fori f Chis. SEN LLU CL hes. —

 

fees LM. NEsheie: Dve. Hause: CM tender EXT MAG, AKCOSS AE ME ERS
Aether, GBe)a Z DAYS» - bo his. MEL VEEN OM OLG- PRMUNT~
__ STRATE DETENTION. CROER, HO Dts ws fo a be tS eiNOer Dy (ifs = ~

Abin, allboug: A hia wtule Ne7, 1 he a hi Crew Peas on, br ahr Wish
A bOP 2 Poosam S

 
   

COMO LIONS.

 

 

About O Plicy). mandates that. LZ GS Pts ONaa. who: LE ( LACL?
jn Che On Aomines raDve Dehn hin, wl Croinanihjrece: Ve Cop OL) of he

 

ANG L Pomin. Dé7enmon CRIERT , within 2o his, Aehailime (ag. 7 the. reason Ler pla tecneel °
Lat TLASON mast Be “He speefe-s (LO SOny Por placrnent : Lt Lhe SMil nef .
bes reefer tz be by, objectve eviaenee ANO. Che arse arbculatecs 11 Yb warrahve -
S22 BoP egress Yate wen? OPE. 6€PD (CSB WUMBER f $270,1 (1 [23/ece)
__ Special Yousin Units BP EV 25° Ca), Lecthermere., PBYCZE of He.
| Same S2cBon "Review of. Hocunen? Pathe SHA. Chala wste ucts Lat

 

 

 

 

the Plaiwh fh Cra.uhys, LE 4NOVLO re. By , Oihte, Olt TA v8 Uae. (a), G S&Vin bay
TRV 4 bo C 5), aud a 1 Thor by dey we wre Ce), Chow g LL: Ze CHAE),

The VRLVILWUS must Duelupe & ~ cosmerthe “Te. COras all « a vevleb le Memeranoe from

 

SRF, and. all a varla bk investigatory, Meer anon . Whe Pris enue ako
enbtha aHteso CWS AEM AMO Challenge Shitr placsn ent She
SH. In this COSL, Pha Cotas hes Ces fe tely ParEG otk ny Bor?
establishia Paley ANDO te WS : arbihewr ly LUA be Ch Le wh ZY. Lot, Abe. J ihe
with aase/tely ZERO —no77Ce. Ca wher has Slo a a 22.9 ' ‘tor (2 /afecr
by plas i with 4 the Whroans Seer hres 2 fr. Brlac, which ale alleges
Uy Fear ae alee ZMPRES OMMEKT wl elt Ss bees Pets ig Vt ‘a, TAR

. —
psu (oof 30
a a ;
Case 3:20-cv-00248-CRE Document 1-2 Filed 12/08/20 . Page 11 of 30

|
i
I
|
|

Fedsral Tort Clam ALT, fr mone facy. DANILZLE Gh el:
Cre Wek oe Aus. cen ‘Lee The Likegal: mies fPeces > on Lifure., AO0
Dianmie 2 Hanser LYCOS O8E Left- phe PLIELM, On, GLL3, bez , Mune £2 MO
Legibuuate pestelegy cal cn fer2st x whe bg ees LZ Kr tu fhe SUC, 5p. eval,

GLUE the ctnfe AMO teulbesnens. c cartes heuer BNO AIS Net Cd

SSUES presiaches eler Ci. Lhe C28 veilaten, of: Pa vic bis DUEPRICESS,

 

 

f y Cush fas. Denewv CA PS Se1b-8 thet plege inet oa fester risk of.
_expEricnen We A S2VLTR cafectine Pleven fo CO Z~7 9 ufecken ie

 

ee Crawly 3 has (0 Vit trues MOG L Chrewig LM O18 G NOS 01) PRS UTC
LSEURS, Crroiee ArrhyHnies, a POE SLGTR Oe fil, AND
the blow infect iin of Pt RSA Cathich is pu2-e® prastus jufechis), _

x
* Cankes £2) TRG WUTLS AM, athrney fe. asset a ob fer spins Ars ULoe%af

TR COCO 3

 

rk. tt rpuastea tam tures tps Che Mes Lmenth, A wont.

ae Hwan o~_ one Fas. stan the neo! ‘cal seports that ti cthally..
substutaute fre chums foneoiesl LSSUCS , Of COTE allextept. He

185 wio_whick he hao been a Vents, focy 2d.

Chaz meolcal LSS UkS, IN Jact, thishten Che. deg recof te impeopriah |

of. Ars conbnicea Placemeswt Ws, these ectremele UMSCLE AMO White ne

 

 

 

oe nd Chronic undligeptesso Te L Spline Far

liviite conti h MS

 

 

co

VC Bc HAUSTEON OF LEGAL REM

 

 

 

 

 

 

18.) Pluk, Crue, coeucrentl, wnejolee iste the ccrewleeh le prisercor~qrietiwee.——
a” ee oo ot oS oe 7 As

 

 

 

 

 

 

| PS -// of 30

 
Case 3:20-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 12 of 30

 

oa POEL. La? FOL HLonatle | Dt. b toy bp step the efandlets nes cout _
vila hie cand Ores L im Tha S Hl. Cons tthonts/ rehb.. On UWfasprers
_ plaiw ff. pressuteo all the facta Telahoss Ap thie. Coaplaiut by, Plims a:
_5P-® with. bis Coe Manager Wi Unohk, KO by flirts. a BP-Gom

___ [28 hero. with his. Counselor. ale Tack. ads yet plaiwhft Hes...

 

 

_ et feces VL Any Xs TESPOMSL AMO. Con Biaues. eo be peter itle leg lle IL
 hribhe CO-MDI ons. On 1213 /2220, Plantft alse 5 GBV2 the k/orsen's
a Se erefar wo Tir. 80/ar., a Be- f. outline ns. hin Fake Zupricavtant

a VE. Zz Pf: Mai tM bh enhats fo. be ms % folo ii v the SHA with MO PVOCe ES.

 

 

 

 

 

coh. z.). Te Cana Cassy, will coubitee Heo GO MU JLOELDMD GB Lxpt he ye

—¥s et het cunibly. 4 MB LA. the Ga aed te take toch comsioxzraton Chet Ae.
(SG hrea0y. LN pUdtee. OMO. thereafter. he. wilh aM fey pe ficther rersporadle

 

 

a ere hy. his.consbitueo holo hing LAL eal 24M Joan , unos the above

conol Baus, WIMCUT ENY, Die. pe recess. whatsor vr, 2 Uris AN LXE

Covea-719 eutheeak wi Thin the pose in Aap) Bin the Revi spores

 

Meh conapriceo. oof wither parm teres IN OP2n Bit, oT YOOMS with Six MEN.

 

 

The Men in rene all, share. faci l’bes, fee, Showars with. the whole ut.
This “s. a Serious SL TUGRON | which the \Waroen caw wet Contain Due Ae
Gi Nahe, of the waz) the VICE Spreeas wndehected. Jo, h Tague ke
the Aa inh fe wait before fe: may) recep) with -at least - fhe _
eppectunity to LMI OS & Jkt a Media tron Con fierasice tr attenpt te.

/MML0i a FS ft Tes ofve. Phase clase while. aVelO Me the costs

 

 

 

 

 

 

pst of 36

 
Case 3:20-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 13 of 30

Hi
i

 

asso esaten with exctens vel bsatian, will most cacteinla, place ; _—
Tt. owl Ly the. Pla DLE” MM LIMIWL MEA Zz Sangea~ 26S. KAS, OU flict: dy.
but wMabsi Nijise COUNTESS. thas pitsomsers who May be abh
& bene At. fon aM Cm cable ser tlemen? theagh mini tes:

r psrmer, the canto Bons TALL At Ba 100 SPErBOe, hus

 

apart of & di pichhiuaty poley which neon fy be reformed New,
an Dt. CML fete oy Zo ye BES. fore. Ww, Whe Grievence Prete ss _

SG (Che -. BP-8, BP-FS, BP-/0, BP. Van: Shire vf G 26 Secolwe

that the respeebve Stab mast Tesypiss Mn. Te Lhe Teguest; for. Caen. _

_ Winn Meas s the at Cra uwili, A) Will b Be e LOTCED - Le CanPewto. witth The Cvrtentt
ConOlReals te Ya Mcnhumem of ane add bencel a ORGS, LFS STOLE Pre tag ab,

_ res Spon. with ww LED. OfOS. AP LACK . A Vil, QMO Mest ren fe GO D4 498. a see eee
_ the. Stiff aspen ow The 207% oA AS or woratall, The Clameawe .

 

 

 

 

 

 

PLesists /SSuwes whrek are ox Arann i, even abcent the COVZD/9 pinoLnie,
bcd which are expoman holly agg cavated whew takings iollo gecornt the
_ urtent virus: euthreale inthe presen whiel. continues te grow, Frawclly,
by the time Chawt, iS, Co ireplictes he Gileveanent PURSE, he will hava been hilo
iN ON Meg >/ com postnasc? Linas 3 evere conor Tongs for at Gas? GVODAYS Wo
ALO pags « “| Drs Bre. MEAS AS must be fakery fe prete of phe Mamtfy
_L ‘te and bor OSM LEL as wall, Lae Taeksow y. OFsfrreh f Clumbia,
284 F.3d 262 C26.Cr. zee) Cn 6 pry Hin conni heirs of cersficerweat
WELK, sisui fico? ANO papurrens Th plinth. hb Lest folly exhause he
PLE MAD. waela wasult yas reaper abe hr te Plaintiff. has, Lhe Chit T-

_pecniten Laiaht- A SfHERLO stil tone fastlig Ptlbitte, the GV EM EL PBS | ,

 

 

 

i

i

 

 

 

 
Case 3:20-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 14 of 30

 

a je V2. Legal Claims.
- 7Y
20) We COMO, ni bins of. Phin bhi conf Maman? iw the SH are
| _ significant aNoD Atypreal depacture from thy Ord INAary ineeute
of prisen Li fe, aNO when views wnoue the teta li be of the «ir-

. cumstances ereate & Single. ) identifi able harw whiek os unconstitchonal,

/
i

 

 

the & Sgt fmadound & the U S Caust-febon. SRCUTRS A Peisenars _cighct
_t be feo fro Como Pons of confinement whick mmeuyt fo a crue ano undue
i “punishment. “Thiz meons that the Waren mustensuye thot prison conpihons

: —— Bre vig pans of basre NUMan WEDS , SUCK AS, CXECTSR , AMO

 

__prepac. Aug iene. aswellas protechvay mas | hs trem Covrd~ly, Tn: rovitw,, a
- inthe contaxt of cell Cesterie fens: where, the doors are leckeo , 2 ahbasre
human naxo ts the abili ty h-rotifiy steft ofa medics | AMON GENCE .
Several Coutts have culeo that jy iNdIVIOUS] CONDI NS Of Plasnctfts

cen fremont é cs iN te wchrome. Ano unsafe living Condi PONS, Soe. _
Keenaw v. V. Hal [83 F.2d (083 (084 (i ah. 996) (rrmetes muse bz previnen

 

 

with geece ts e & Me} PM | it hell ll v. How, 318 F.3d $23 (ad Cit. 2003) Cuotins
NEN shard placernend iN ¢ HU wn Dir vary hew Con DI TONS a cosh tutus violate yr
Delaney Vv. Detell lla, 256 Fe CTF. Hh City 2ooi)(, DL CISL Nacessocy);
DeSpain Ve (pI toff 264 F.3d 965 ict Gir, 2001) (hygiene € sanitahen is
mandartera) Gi lis v. Litscher 468 Fad yee Ctleoir. aece,) Csame). _
Ew the ished ease, Crawl lee ONO thors in Lhe SHU are helo iw their

calls nhes/ 2, NO KLIS L war, No Re-Issue of pcretective Woks,

 

No apequarte | 66 Hp to mainte basi hu yg rene or ier QAS-tf> fano wees bees, *

i
a

 

e, 4

| tL of3o
tee
Case 3:20-cv-00248-CRE Document 1-2 -Filed 12/08/20 Page 15 of 30

f
I
i]
i
I
!
i

oo o_o

The. ‘ack Aimed « agg: ravecting fete. thet Ple CN tfLono el ofhars iv the. J Hl AND _ —
the Noctk Five. Guaanhne wing we fockeo bebino steel Deore, with NO
cee LIMUCGEN OY panic, system te-netfy stafFef'a Memical emergency uN _
_ questionable, places them jN aM TMM ENN anger of senous inj veh _.
co tn The. Ature.. “this. ale Ne the Cove + TIN OG CRE TS BN. UNSafe. conbihe _ _.
4 itsalf., Howe, Plainttt asks the Ceuet te analyze the claims
presented ad Lainey the, “dotality “of conditiens” Hees. See Palmery,.
— Tohnsony. 1g3 F.3d 396 Coth Ge. 99D) Ano Wikow vy. Seitee, soi US.
a 294 305 ( 1041) (the u S, Supreme Cowd. addressea Scenarios which
a “Several convihons ano up tea. Sing Je iden bfable harm).
ce The foot Hut ECL Loratte is iw he monte af-o. COVE 19 wut freak where
at least 20 To ~ 25% of - the pres 6 Nic popula tow (250-260) rs infe cleo,
a — certainly, inaplicetes the Plait eset to receive cip.eq uccte medical care,
oe Not peeviorns. Prisoners Ih thes HU Tuith Protective macke ano aoegucte

 

 

Seep fy maida (Neraseo Aone wacleins ao piractew by -+the COC f

 

_ He N: aton certain is tet previp "S. aoaguctes moral COM See
“news aly an | presen wcthst tas fe frecet hes meprcal vaens ; tthe .
authorihas fail te DESC , those NRL will not be uot") Crawly hes hep

_ the swe. airy, y Mat k SINCE Tuy 2sz0 vihon fle Was IM Gaasecal popu laten p
PND tas NoT_ been (2-tssuoe anther. P 4 Plaink cs af a [se provided only eng

(4fl.cz.) ef al all- “IN-ONE ShAmpeo Aka Hes fing, ‘pods’ which must lect how
he SLL fll ll rays sof is iNCTAAS 2D Lyeiowachins, paste wygions « (shome),

“We Were ws countless pevsensrs re shapig iM the visi bis 0 room,

7 a

lS of 36

 
Case 3/20-cv-00248-CRE Document 1-2 Filed 12/08/20. Page 16 of 30

 

 

AND possibli, Ly egy Mesa, pamonskedes Huot Hhve POSEN. fs ectially, ee
_Overere won ONO there we Notencugh spoce tv peeper iso late ano

| ___quocanbne infecteo AND iMDIViDUals 5 wwe are Symptomatic buctsAll
eonaihitg dustees wl4s, “thi calone, places perce nent JN he ENTIRE
PLWON if AN unsete livans consi on, Saxe Rhodes Y. Chapman, _
452 US. 337 (198/) wobne prison 0 VEC ra WINS MS, Mh Nut be, on
its owns, uncenstttiowal - perce, but when couples with other

beep conbiPans BddS up tr a constihfewal vintatox,)

__ Even af th we Co cut ware te fio theet- Coawley ano otters who and _
Similar {iy situodec | have nety get boon inj ureo, Heese ovecdil consitions
_ ereete the Tuminent oan og ot Seria IN JME) inthe: fcture’. Vee a
Hells Y. Pekinway , 609 US. 25. C19); i “Nelon v. Collins, G99 Fed _
_ 40 (Hh air. 961) Cetin seyera/ | Inhuiane living, cenditons prvucuatto —
unconst tutional violate) avo Vo Jones v. Unebeo States , VI Fd G2%.
_Cadem. 1aq3) ose Ptison offerals L Warren & Ceaptind

must provine cease wab (2 eare te > nwa) Camphasts mine)

i
Hl
"

 

 

 

BA) Me brace awed 2. of Me cowitiaes aoftremempewed , feceuse rhe cowouc ts
G walhcth rough avery week iu the SH, Cemestt has nobfao Phe
Wharnen concl Ho Choleie i vie (8 BP 6, Ano tow BP- ?5), vet he Ke rumatis
ime S He w/e DUC PLOCe SS... We MWacosa kecowes “bun PQOMTEES
outbreak in He prises, vet rafases fe Lepaoicntly UbU32 AME
LX PHNO Usage of her aecfhor: ? ‘Dy aul 13 [MSPOUCPEN b a Cons (BEA

The Abtenves, General and He BCP director fp “Legthaw Thon

tin cine or “bmg L f “aun plies  POVSONL (L¥] on hae

 

! pa. /6 Da

 
a  Gfuun ut ek Me. Che, ACT

Case 3:20-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 17 of 30

- cael 1b. ia cfserv Co).
Ne ernean: inte Ws the UNG KE. e Arch fetid SArUChIre of. FCL- Levetfe (3
; i, tat She. cosP7F ff hay PBI) A Dp

_AIN B99 0 grawahn 05 Facher ny he /-

 

 

Ape piva tly. > olade MO Quorad: Pye Atfer cea é Zs SYMmpTonnciPe cee

__ Ptrse overs, | The AWA ORM CE LS Slatantt, Ps (OM LES B20 verflenineg i ee

Nort ve hs a Vea flowing i He gym, overtlowiits,. iN Pha. .
Vist tats BUNA, "wvarfluiieg LUery, Where. Because fire, LS. ME

pial Wit fer. Phe. kLernew ; A Appraciately TAKS /sHe PLS CMLES 9

 

 

 

Because the UNITS PRE. Dek mi pries, Wh PNELES_ CHN wg hos GMO
it Med Sprete Through She. whofe wneh, Meus comp riten of _

Lbyues He nto. ok heron? becuse oll Maat net leave fhei-remus fo ule

 

all fivilibee (Shower » 5, Phone, beet roms, LCC, te ) BNO CHUL compari
Ahn ie viteble WHE Oo ta = too peoph ae srl wat Puase Atk S$ ont

 

foes Ap rapectoaly, - See Ex.F. “PrisonseDecl facatwus _

 

 

 
  
 

Hes only 7 | pproprihe ASPENS. ofa Tats tMeb fe pUsen cht Lo with

Probing resem bk Core of prisoners - why ornust Cece foc Phaniselver~
_#S p. Ducne ately T2H ue Ce. Ate p> LLFCH Pople DEM be “thee Lanse -

 

(LING the olor vo Most at rt k pe tvcther fecihh, or by Usials,

He POWER. ino OBEY Me Hhé bitach We of Congas AWO oh Foray,

Cimerer/ Pp, /mmLvra Sil SibuCe Mk PNB ONE P leon by place
‘A - real “5

PLISONECE ON Hons Cnfoermont — —at the masini alle wabh Ame.

 

by Lew. Me Mproen Sus, iN rehsins #& pe Hit, put pasekill,
pmeres the most offachve means of. pratechiy, privonare N24,

AWD Hirefora tusks fo feasenahly responce t Ue mdcal LMG NC oe
| iucthis POLO ea stelle, 429 US, aL LY. (¢ CL) Hrtsen efpcials

 

| oa 7 of de
_4AVEN consider placing Cra wiles On /oome Con fovea? fp protec

Case 3:20-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 18 of 30

Hour W of thé bG0: CoN DIMONS ANO serous. MLM CU NLD of PRSOWEE, Vit

C2) prison ofbes ols fa the fe respon Apprape:ately 2: Secale.

Soruill Vv. Gills, 372 Fee 2/E (aden. 2009) ( (nbig that prise
offi C iols Are pel bevete jwoiflerest When Het) foul ky RSP UMD in | |
CM appropiate rn Niro naka? et.) a .

Chea Lut? Phe Plainb fF Cowl hos alartox how severed mortal,

ao
extn iMabeus tt PCL Loreth which foveal he. “hus Ceroine Archytmias,

pros tate. infechin, aud, Lue: DUNGG 2, Phe. Maren wit] N07

 

hin from. baieg jfaotax with. b VDT? Ne Waroewn. Gud Ape. ld Ma Tates

both, 2. responsible fre bls con Pucca Deen hon 2o wacPor eg Whe

 

PUNE LEN, 244 brs, FDRG. MG hh ockep cell. MO

verctié, Mola LL LLM.
Ne. seep wate SOD, MOM, protect Ve mask, ao Aecoss fo AMY

_ publcetins oT 2 fad/o, heh bunereas OL ALLE ONIE are Slee 20 115

rub oll pth OCCLAS “with No MOTICE _whoositer.

 

22.) Osta Aas: a Mbt, whens Aww She COND/ AON af Ars Confanve -
Men 7 frie > the Farurtoonth Ponewonesel af Che Cush bchiue
Seovrns his rght fe Duk Process of law -PRIOR te Anny v4, Patni

on Wis Miheaty “iu teces? be taking actos which pucaNt h |
punifve conoihens whieh ace seguibe ON? AND BH preal of He
eral Neioenwts ef prison life.

Tn the. insta: CALL. Cn whey has been 1 Pho. & Mi S/MCL

 

fag, 25,2020, y-ANO the crigitea, Purpose 2NO inten? of p lec icy

 

 

pa: 18 fae

 

 
Case 320-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 19 of 30

i
i
$

oe bmi IM He SH. CG the alles lesen ass sesaull) his-c0 coup letely sxplren _
ON ST / rer pO Ce Ae conpleten. the Diseiplnace og Mearns £ Procecs. ae

_- AWO raceive0 SAM CHENS — whieh bo Met INOlUbE. “hin Servi w M5. ANY |
OS CID. lias, Segregatonw dng : 2. Dans that PhO Mo, ment, Crake, ae
cho lo hove been mm woiate ely ly release fore. The SH, especially GAM
_ thet She. only Leg ibnvate. PENG, Meg real COM Ce Cth at Jimmie
Harper 1416S O86 Vs safe) | exp/ ten OM. Daher whew Harper Was

ansferreo pr RDA at another pritan. . Bee ore 2M te Anpl cag /e_ _
BOP Pa, licy , (opr: 12D [C58 NUMBER 1 5270.11, § 541.25 (8) Ano $5Y1.. |
5) Conary Shoulo, Rave. received GM. Aemmicha bee QETENTION ORDER - ne

‘f Vv

wih it ZY, y ovr! ,@ fier. BES. 6 go rig inet. DeTen BOM LAQIVLD ON Mf S/2626._

 

Tha 7 Dete wbin Order Also. must Piowibe. “Che speci fe reason fer. DLACEMT

am phe SHU Lane] must LI be Seppertee. by abjechve Ld evibenCe AMO
clear £3 | artewlaten. NA the neratye.. (ee Ott 20 Gad). Forctheraere, —_

— Crawhe *& haa. enptten & a. Th agate ph — Seren 09g eviews. y

“e

must intlun pumede fecevas all avetleb he, MEM Ona # Bom afk. aNO
all avafakh jwveshs atocy Memor anod., "Zo. PSU.U6, IN 20s hin, Crawhkg_
‘s autherizeo te ATTEND +his review» After the review, if Craw lew. Doss |
Not 24 ree, he mony Challenge. hes placemest in the SHG by bling A 2 BP-g _
A the “ Wanaen Soe. Yosufv. “Usife Sates waz F.Supp. 415 CM. d PA 1986)
Ciro les, has NEVER hoon ofFeco.ee thesz protections £MCODLO_ IM BoP.
polrey , ANO he hag NEVER raceiven ANY MoTIEE oR OTHER Due pescecs
_OF LAW AS THE Foacteontl E BAA Amon ncect D2MaNyn UNnoer-
the Cones Hhchen. Crawley has chal lhageo hes place monit by. filing,

 

 

bs lg of 30 ! | —_ _

 
Case 3{20-cv-00248-CRE Document 1-2 ‘Filed 12/08/20 Page 20 of 30

 

 

Tuo BP-9 wih the Waroev vat SAl/ conifuuues. fo be sly Legolly Palo in eae

th SHU i ee S2Ver2 aN iwhumene CONLSPONS 2. Gh Ven Als. mewicel |

ISSUES 2MO He S2 Yere Camas Tribes. of. hig Cuctemt con fpwemessrt eng Serve

fe further aggravate The seapreprtaty of Als. Comte Wen Crue (OMe
_ tanucual punts hecoar NO V0 lafhon Ais, Due process riphhen

(See éx LC | " Sxg vests abin p LX, D_ “

Lewes. have. cule thect prisan offe cials must provide prisoners with _

Wei dew? report, yp

. procepural pue precest | pris. hb placement JM. segregahén Se
Sea Gittens v. New York, 50Y WM. VS. 2d 969( Ch C ¢/ (786). (peisener Was

Gf ro NINE DAYS be yen. Ars nisciplimarg Segregahon pre with

 

NO. 2ue process. was rulea to be FALSE TMPRESOMIMENT);. | S2aalso Seales Ve

_ Gi ‘Her, 192 F3d578 (2d. Cre, 1999) Cosscussing Chat priseners. TA. Ada iMe
_ strate sagcega tow must. inthe least receive Nehte of wha. Hien ave. being

Sequocteren Prem general populahon)), See also Wikinson: v Aushn, SYS
_U. &§ 209 (2005) (neti thet when: the. CONS/ PDMS aL PDMINI ctretive S£5.2
Ova. excopenally hacsh, rpeitasent. ace eabtlea to some procemucal —

Coot. “that. even @ Short p lacene. iN. the $ SHO wnoer how conoitous.
‘Are UNCo NS Kiama) Te Chola ie int ts the ofhctal whe BAProve Sor
DIS HPpTove F ofa Pets. oN OCS. placement. io the. SHU, ano Gcaans tl. Kas

anv tifeo the Caphi verbally oven by) filrus actually twe BP-@s ano a
BP-8 , te Ne avail... tn couse syuce FCL Loratte isa low
Securit Prison, it hos ZERo locks on All Doors axceot the SHU
ANO North Five. Wing» Se, Cea) ays. CONTINUED placemesct im He SHG
is certainly a srg const

2NT_ANO Atypical f the Gunorel | (Populadows. ee
Sa ge Vosuf, G42 f Suposts, hing, brael of Prison Palic cy indicative of constitu vials.)
: | f2

NM Qo
\

 

 

 

 

 
‘Case 320-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 21of30 |

i
}

i

 

eo frome Sha s Mi ‘and ae

. 23). ¢G Iawhey sho be. uncorede /y-rameveo » Wine:
either rmmonrutel trams fe entea to anctheu- facility oR placen

LON. Home. Confrement pue ‘tr his wns lyins. healte risks
_IN. The: pains te f the ¢ urreart Ob veb- “A oathoat et FeCtoretfe,

 

 

 

Dh aroun has Yoo he alauherih 4, (einove Crawley fron She .
SHU ANG wither arrange for is ommeb/afe transfer Joe an ofhax

focilts on place. Bite 6M ww Home. Con finencott Due bh his unacryy My
hea Hh nuke, De COC his Jian guidance ow Persoms who are o moctar

 

 

 

 

 

risk of a serious dufechbn ralotes fp COVEN ~19, See Chttps i] maces

 

20C. gov eorenavirus /2019 - rneev/neo-extrasprecauing) oe

 

_prople ~ with - Merc =. condi | POMS» Atnl ) _

On the coc website there are, ltsteo , heart co NoiP ons. “2No liver
va DISE OSL OS. ex, amples of. maou! log, hea. Ith cocks thet place pespleat
_SUtous rit of - fucthor comp li cations. which may be fated pue fo
CovZD-/4, Cawhys. Tacent mscical mcoras. Cerwiks, sent these oe
receros + the. Sentences, Lovet but askeo fee r roplacemescts feow staft

_at FCE Locatte a month ago, + wo aveul, ) pemonstrote that he ics
Amias CBraoychareia € é Sirius), BND

suffering fone Carpite. Bcehuth

he_is ale suffering from hver pamage (hi is ALTS /ASTS, liver anaymes =.
coustscetly -reo0. vir hrs hwmonatts 3} iw his. blew tests). Ow 10/26 ~ jo/.rfrore
he hero to wear 3D "otter Monster 4y monclor hes chest prams associates wittle
_his Caroi ie erhythmia, while fu the SHU, Alecorsing fe Crm’ PA.

Me. Burke , if infecten with Covey -19. the high b bloen fooupurn here. can oreate
bro clots. which CHIN GAUSS Crpite Aree st ‘i SaMQoNe whe suffers

 

 

 

 

 

 

 

 

 

Pg. 21 ef 30
Case 3:20-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 22 of 30

i

tes Mm Casta Aree hythmic.s . Pt | east ene court recently ruleg Wet
“Areythmia Ss. CON besertous. when one is jnfecteo with COVEO ~¢.
See Uniteo. States v. Miller, Mo. CCA -06- 7478, 2020 US. Dist LEXZ
£46317" (2, MD. ftug. 3, 2020), The meorcal staff have been frequently.
taking Coomleg's. ‘b lewo te moniter his consictectly high levals of
| liver ama. ymon-i im hic blero. These are obwisus syumprws of liver. DIWMIgL»
__ See. (Magoclinte, synphrnss of elevocten liver emg yuna , available at,
hHps:// Www, mayo clinic. OTe. /syeupchorus /alevecton fi versewgymes/ besres/
definition /synproms- 2008 0830 ) pllsosee Uniteo Shales vy. Cuowie iy

 

 

 

 

Me. 2ilY= a0 60043- KIM ~ AIW=1, 20.0 US. Dict Lexts 14093Y
_C. _. 1G Crausloiy ts wet tbh fo previpe the Couct pue_ fo hig pewial
hac ACCESS. bh the law J bee). Custis ‘Lf lance or IN fUTZO | ii ver cells oe
lak I ig her thon, Normal amounts: sf cortain Chemicals, LIN ChabINg,J Ht Vere LNAYIVES ee
into the blooosteam, elevodng [iver sazume mes om blooo tects tests) Onthe moorcet
racers of tha. Bob, Nstmal “evels of. Alt s /ASTS_ace at their_he ighest when

_ it (2s £50 wal, Ceasulen's raanings are consi StentHla. 90+ mul,

FO Moh he even his hur~ Since ” he has Not. CeceiVven a coquecched. meorcal

 

Veco ee _ . ve = eens en i nen nee veer ore in nen nent nnn men

The Wacos na is aware of ( Corwaleys canvitons yet CONS idors s than +o Not
be w’ ‘ pabilatahng Cond 400s whole wil not hoal oVer Hue. This rs

 

 

 

avipgwt ft iw the fact trot Crawl £y. applheo Low Compacsranate Release
with the BoP fH WS DENI ed , ching “Crawl iy has Mo eb litarhug CONDIPDN 6
Ceo Ex. EC “‘Demal of Cowuprassionacte Release’ 23.02, it is obvious.

the Warown has No iNtaN-hon of Appropriately ADDRELING te fact Hct
Cosa ley rg et a a higher csk of sereus bye iM the fede. ferme

4,22 fio,
a

 

 
Case 3:20-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 23 of 30

;j
4

te coven “9 + sucthean ke whtch curcently “nedocts. od host 2 20 oh- 2S, eK
ae of the poise popu! later, Li Nee “Carte Aechituaias AMO liver -
co DAS vont just. heal themselves, AND 8 Web ly wont hoal itsel€
IN, eNons&. tre. fo aveio Seneus ANO potewtall. lo 4 ln fatal COnSequences
ee fer Crawley if infecteo with. Cove MY it 1s Spparent thet the

Warden ig cleacly demonstra his a blanket prvo purposeficl w willing Nese. _.

net te previ roe “eppmp riate_care. ty. Cotwile g. by imenssiatele fenncfercins
a him or bi placing hit, ON Hane Con fremont t thor wise gething

 

 

hin ANO othors simarley s iheecteo toasefe alternahve . Litelle,. oo
429 YS at leY, CD Prison offrcials knew abeut yewSerreuc menicel Neo,
ano (2) Hw prisen offerals Faileo to respono reasonably te ite,

_ _S2¢ alSe Plummer Ve. Uncteo States, 580 F.2d 72 Cs 3d cir. 78) G Muah
a ee Nag lijexct for pT iveners ex posure to hubsrculosts), .
. —Corecal le cospectblly ages the Court + act ano ons wrathed the Ware |
| of EcL Loratte is helo accountable fer her lack of care japathy ,2Mo
ee appropriate. usa of the. legal wmsthoos available ot hurdispssal te
(eouce He iNmote popu laton at. Fel Lomth to aboeall, save lives.
TVenes v. Undteo States, UF ad G23, Gd Cir. 1993) (P CLSON officrals
mustl ] proving reasonable care tei in mates a

 

 

: pg. 23 of Be

 

 
Case 3:20-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 24 of 30

 

_As of Jeph. y 26t0 phe an hs prbhibiteg FA puble ca phous for.
Prisoners 7 She SHUM, éc. A 4 $ HuRules” 7 Lis policy 5 Sons it
SAr Me On, /egitimate Pena log se saljarterost ay. Does net act ONG of
the Leste. fer reasonable yess outl (Mea it, Turner Vv. J af, fev Z SBE
YU. 5-79 (1987), This. OS Suprme Curd clet!oen over Awe G Peaaeoe

WY

age that Hho Caphaius achons ore , alone, (Megat. The | Turney. Guestoons
oR STAND are , As ‘tome fp be Lu WHY , FLGUTES he Cart ana alg. 22 ae

Apia. poll 1C9 b OG FINS Weer ics foe baste PP ULS Denes 2
(LD) Zs ther regula hei - reenter lp relakio Pee Le 5 ‘Aneel, neural,

“_govecumewt Pifres Pr - _ oe
(2 3) Does Phe 2g La Pons Las ie. goen. another way fer you pasercies

your conch behin a/ (rightse

_G ) Pw dees He /ssue rupact other PLLEONAS , ISON GUBDS so ofheiale

FRO polis. ow "YeS OU COS P

YY Fri ya Mere bE, L052) Horua bras fo Phe Teg uletron Shoat wernle

7 of fas 4 Ce Lf te Aes express (ea?

 

 

ths ot case, Phe ob wiues Ariwer is Mo Poth for shove qucstones.

Dis 1s ue bee use General Prpula BONS pecmitleo Pe have thier.
~ _- pubh cohous which they OV D247 £0 Beam p ub Niches: with Phir awn THOMEA eo
era family manaber Dio it fer Hows Se the. meilowr, wills AW fave |
Ieprcase the 11ceie? of Lhése publicahons Ano sana Phen Le Phir
_Tespochve units However: wf publitatons sewt for PELE OMEN IM.

the S. HU oR. Mecth fez Wns 6R theme on Cuarcen Boe” wil! have Shir

 

 

Mime

4 24 ef30

~P)

 
Case 3:20-cv-00248-CRE Document 1-2 . Filed 12/08/20 Page 25 of 30

4
i
t

;
i
4
i

publi st Yar property i sPorege, Lie shea of recervin Lats Phere
lhe éthers 1 iN. INEM. Pop ulatbied, Pris OMe S$ Mz Me even ahha if.

| Ad, public hin has carriven OMe Hen placeo in ther props. This same
_ SCenaro was addreS$tn iN Spellman Vv. Hopper, G5 F. Supp. 2 1267 G MLD.
Al 1999) ( Peshibibus fill publicatons. blatant vixle hon ef Drst fimenomeni
of Consens) he he } thet ples inns in genoraloypulahay ¢ CAN FeC-ei Ve.
they publicatins Demonstrates t blatant alscrimina hon ano aanta/ of fhe
SHU DPUisoners tight to Epua/Putec how under The law 1 vroTa pon of Ahe
ee _ Fucteonth Amenoreat at the Cushihehin Sve 22 City of Cheburye. Ve
een _ebusne: dn VNG Center, 473 Uh Sf 432 C 1955) Coiseu as$ ing the SIpNOArO
_ fo nmah 20 an 2g ual pratechon c/a ras) Lhe Captain vnctog this Pole fey
oo _omnd. LM). kmewtoo ia at. The. be hes tole Weraew, SO_ he KNOW Abou rt a.
awe shtule Row it @ Vista hors of, prisenss i LheS HU Drs Hnewomedt
___ANO JaucteenH, Acaduewt £7 rg hts unas the Couchhhen bécauce
a Yerg ome fas Cony lasilep aboutl, A’ nwnverl, Ths prhey only Serves
fo further at 49g ravare the. abrenoy, Sisteo. te AforemeM toned Severe Cono(Brny
thet Cranley must cone with ~ WITH OCT ING Due Pracess OF LAW

 

 

 

 

 

 

_ 26 ) The Did MB Teaneck, ham, plat, adegdale or camplate
| Temoy, at Law to renrecs the wrens. described have it. Pla intl
has. Deen and will con brie Fo be rrparably LU ae by Lhe Como uce
of the defendants unless Shi's Cuctgranke Ae declorahey AMO. ; _.
imjumepvr -rolief which Deivhth ashe,

 

 

94.2 6 ef 30
i VA — 7

 

 
Case 3:20-cv-00248-CRE Document 1-2. Filed 12/08/20 Page 26 of 30

 

 

en ee wr Paave. FOR RELLEE a

_ WHEREFORE, pl vlainhtl resp pe ptf prays. s theet-Hrs. corde enter J re judgamact oo
__gPanbng. p beh f a

26) A dhelors ow that thy. acts + NO. OMES SIONS < describen herein vislateo oe
olainhfts. cegits uvose the laws of the Cansctitehint 2 the Unteo
x tetas.

27. 7.) A peolin hminary ‘aNO pucmanert iN Wpunehon 0 OT DLT INE, 4 defemo sachs. oe
S. Fel ix, Cohan, _2No. Vicki Mose, Macoow. tos.

 

Ae Lommesiotely ralease Tieance. Cras lex Leone: the. Ss HU a _PONO-
either place. how on home. Con fmenonct or tmmeoiately - fransfor re
him ty! wither F FCI Peters bung. _F CL Fert. Deving FOL Fort Dix,
Fer 5. Tass. p- Fcr Manni, oR Fer Yaaeo.. worth in, oo) egt

 

 

aaah (oR); “k _

B. Leaneoiately begin. Feowering the populahin of Fcr lorethe
by placing Prisenees ON Home Confinenesct or Tramsforunbl

 

 

 

 

 

 

 

 

Lhe pepulahon TS NO mace than 6500 Prisoner )- a _
Cc. Lmmariately bassin p provid ing. - DUEPROCESS fr all piri SoMers —_
i the CHK by a. Praviving. A NOTICE ANO AN ophortunthy for 2 |
oe | nk _
_ Pg. 26 of 30

 
Cage 3: 20- cev-00248-CRE Document 1-2. Filed 12/08/20 Page 27 of 30.

{ i

 

. prisoner be, PAViEW ONO challange. placemesct iM the SHC in
corapliance with Bop Policy 62.70. ve LEY, 25 BNO § 6Y1.26 | j-

 

_b- Lnssoratile iS SUL Protechve Mac ks ano at least & 5) dt/. 62
ne. _ of liquio se sep pac innate, per waeek. oR allow prissnecs fo
pure hase their Gg WN Sofp fesi mM Co Hann’ & ag.

e

 

 

€, Submit a. propes.co p lan to the o Couch whvoh cuctl jves what, haw,

when 6 GN \ amurgench Panic Sucten will be implmonteo. iM Every
coll in FCL Lovett thot has. a lock on ct ano is for SHU _

_OR Quvacan tne pucpoS.af |

 

 

- Tiumcoctel, coasethe prohibit of prisons Nas. /M- wi the SHH ke Be
having iN hase p Pos soss7oMl in their eells their publi vahens,

 

 

 

G. Allew prisenons in the. oH te hove. w ewercife hie 7 in the ee,
___ meas fica laa. ONE. howe Pee pay (Mon- Fai),

 

HL. Allow, aad epoctte. 0. sc han ule whom. 3 posaners inthe s HEL will bo
—__ ether placep in the law {i ibrany ox have & mo bile Computer which,

—they CBN open es wetheirce! is

 

 

 

Lr tnd, records. tothe Cord thot eleacly pamenstrocte who has
been fpprivsa for Home C onfivawent as of. 12 [o(hare the. a0sons
Heredk fA. D2mo ustrabng the f peisenecc who 2a being exp: eleatig

 

 

 

 

PG.2T of 36
} Hl ,
Case 3:20-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 28 of 30

C2 wf Home Coukwe ment ron Hay house s se wie ae
(6s ongs. Uf thes. ORDERS... banca ee ene

 

S. FE Place 7 Trance. “Calas i in. 1 Home Conch Fruarmend ds. —

MO tM. Hime. allowable. debe p rmnneaia-te | o.

a8). r Pluto. ay we. vials | on walt: fssues Aerable ,
oe bb y Wey, yn ofr — coe

24.) Plainkf's. costs. IM. nth suit a NO ANY 1 Applicasle Herve,

Fees 3.

 

 

 

 

 

30) Finy addi howe r re alief this C uct deems. Jutt, prop2n amp
aqui table, i a

 

 

Nate . /2 C/ ¢ é es Tt an

 

HKespecthlgS ubmitteo,

Terence Cn wile? 2 Pre Se
#14 /92- 089 ~

-FCZ Core:

PO. BEX 70026

CRESS 6, PR 16630 A067

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:

20-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 29 of 30

|

 

VEREEECATION

 

 

 

 

 

TL hays rean

ss the foregoing Ce maple emo hecoby verity thet the mattees

 

alleseo-there i arg. true, “exceed as te maHerc. allegao en. ON indorw

__2NO bolief, z

UNDLC pana

ee. true AND covet

BNO, as S tothose , xr believe tem te he true. Lcecthty.
[ty of pory web, 29 USC FINYVE that the a fase

 

 

 

__Exeeuteo at_

   

“8 Penns YWvaNia oN (2/

 

 

 

 

 

 

 

 

 

SS/ . aL CO , _
cone AME wee Ta Crawler ee
Ceperarzenr on OF ComPLlAn ce
Lo Tarante. Ceawlay, Rove. tothe. bastofnay 2 ability 3 aS 4s 8 layman nae ee

Prose litigant.
_ — tthe finn <

sought te comply with oll Com rules cola ins

 

ff mp submicssiem of thes civil sosuplaitel.. co
/S/ Terencalr Crawfs BS pan

 

Thevk fat of Swevice

 

 

 

L, Terence Cravila

___ that this Givil

Le the Wisterw
Meshinghen .

 

ley hereby cach uoer penalty ofp psi 28 USCS /296
Complaint was_maula [sa> tv the © Chur of the US Oost Ch
Dicdet of PA locateo at! Pann Trafhic. Bui long, a7

Ro. 208, Sahu, PA 1990) , by papesit int the insbbuhial

 

 

~ = ae

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3/20-cv-00248-CRE Document 1-2 Filed 12/08/20 Page 30 of 30
co MGS, at Fe cL LoreHe , with, postage z. pra-peio. with Curbfcohset. _
amo Gene: Rohuen, Receipt. om. (2 Jef esr Mele Cpendeuts, shhh
be Sr vL0. 4 he. MS. Mashell wach Kuk YG of He Fed (of Covil Poole.
: wiles, Fr
a b vo vi ng LE Ce Te Cre: fey! Tose
7 _ _ FCL Lore? fe
a ee ~ rm OO B EX O00 renee
nee — Cress oN, PA16 6 bo - “fO5P
— s/ 222. Cf .
! 35
pa. ao oC ‘| 2

 

 
